Citation Nr: 0531515	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
spondylosis with degenerative changes, rated as 10 percent 
disabling prior to November 28, 1994, from an initial grant 
of service connection.  

2.  Entitlement to an increased evaluation for cervical 
spondylosis with degenerative changes, currently rated as 20 
percent disabling, from an initial grant of service 
connection.

3.  Entitlement to an increased evaluation for fibromyalgia, 
currently rated as 40 percent disabling, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Army 
from December 1962 to October 1964.  The appellant is the 
veteran's wife and guardian; the veteran was declared 
incompetent for VA purposes pursuant to a prior April 1976 
rating decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.  The Board remanded this appeal to the 
RO for additional action in March 2001, June 2003, and March 
2004.  The appeal has now been returned to the Board for 
further appellate action.  The Board also notes that the 
veteran had a video teleconference hearing at the RO before 
the undersigned Judge sitting in Washington D.C. in September 
2003.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.


2.  Prior to November 28, 1994, the veteran's service-
connected cervical spine disability is manifested by neck 
pain, limitation of motion, and radiologic findings of 
cervical spondylosis; it does not equate to moderate 
limitation of motion or moderate intervertebral disc 
syndrome with recurring attacks.

3.  From November 28, 1994, the veteran's service-connected 
cervical spine disability is manifested by neck pain, 
moderate limitation of motion, and radiologic findings of 
cervical spondylosis; it does not equate to forward flexion 
of the cervical spine 15 degrees or less, incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, severe intervertebral 
disc disease, or severe limitation of motion.

4.  The veteran's service-connected disability of 
fibromyalgia is manifested by constant widespread 
musculoskeletal pain and tender points, with associated 
fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel syndrome, depression, anxiety, or 
Raynaud's-like symptoms, refractory to therapy.


CONCLUSIONS OF LAW

1.  Prior to November 28, 1994, the criteria for an increased 
schedular disability rating in excess of 10 percent for the 
veteran's service-connected cervical spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (2002).

2.  From November 28, 1994, the criteria for an increased 
schedular disability rating in excess of 20 percent for the 
veteran's service-connected cervical spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5290, 5293 (2002 & 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5242, 5243 (2005).

3.  The criteria for a rating in excess of 40 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1999 rating decision, the RO granted service 
connection for cervical spondylosis with degenerative changes 
and assigned a 20 percent rating, effective from September 
13, 1995 under Diagnostic Codes 5003-5290.  In addition, the 
RO granted service connection for fibromyalgia associated 
with the veteran's service-connected cervical spine 
disability and assigned a 40 percent rating, also effective 
from September 13, 1995.

During the course of the appeal, in a December 2002 rating 
decision, the RO granted an earlier effective date of 
November 23, 1987 for entitlement to service connection and 
the assignment of a 10 percent rating for his service-
connected cervical spine disability.  Further, an earlier 
effective date of November 28, 1994 was granted for the 
assignment of a 20 percent rating for the service-connected 
cervical spine disability.  Finally, the veteran's disability 
was recharacterized under Diagnostic Codes 5003-5293.  The 
appeal for a higher rating remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran contends that his service-connected cervical 
spine disability is more severe than currently evaluated, and 
that an increased evaluation should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
does not support the assignment of an increased rating under 
any of the pertinent rating criteria.


The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's disabilities of cervical spondylosis with 
degenerative changes and fibromyalgia.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court noted a distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

As an initial matter, in considering the veteran's claims, 
the Board acknowledges complaints by the veteran as well as 
his spouse -- in multiple personal statements, VA examination 
reports, and the May 1996, September 1997, and November 2003 
hearing transcripts -- that he suffers from increased 
severity of his service-connected cervical spine and 
fibromyalgia disabilities.  Lay statements alone, however, 
cannot meet the burden imposed by 38 C.F.R. § 4.71a with 
respect to the current severity of his service-connected 
cervical spine and fibromyalgia disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) 
(2005).  


A.  Cervical Spondylosis with Degenerative Changes

During the pendency of this appeal, the schedule for rating 
disabilities of the cervical spine was revised effective on 
September 23, 2002 and on September 26, 2003.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005)).  In addition, a correction to the 
regulation published in 2003 was published in June 2004.  See 
69 Fed. Reg. 32449 (Jun. 10, 2004).  The current General 
Rating Formula for Diseases and Injuries of the Spine will be 
discussed in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In evaluating the veteran's service-connected cervical spine 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  

Entitlement to a Rating in Excess of 10 Percent - Prior to 
November 28, 1994

Prior to November 28, 1994, the veteran's cervical spine 
disability was characterized as cervical spondylosis with 
degenerative changes and was assigned a 10 percent rating 
under Diagnostic Codes 5003-5290.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  See 
38 C.F.R. § 4.27 (2005).  The hyphenated diagnostic code in 
this case indicates that degenerative arthritis of the 
cervical spine under Diagnostic Code 5003 is the service-
connected disorder, and limitation of motion of the cervical 
spine under Diagnostic Code 5290 is a residual condition.  

Service medical records reveal that the veteran suffered from 
herniated nucleus pulposus, bilateral cervical ribs, chronic 
recurrent neck pain, and muscle spasms of the neck, 
shoulders, and the left upper extremity during active 
service.  X-ray reports dated in May and July 1964 show early 
spur formation on the lower cervical vertebral bodies, 
degenerative changes as well as herniated intervertebral 
nucleus pulposus at C5-C6 with some osteolytic spurring, and 
bilateral moderately sized cervical ribs at C7.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

A January 1972 VA X-ray report showed some slight narrowing 
of the disc between C5-C6 with minimal localized hypertrophic 
changes suggestive of degenerative disc disease at that 
level.  In a July 1973 VA examination report, the veteran 
complained of severe neck pain with muscle spasms as well as 
loss of feeling in his left upper extremity.  A diagnosis of 
cervical spine degenerative joint disease was listed in the 
report.  Range of motion test results were listed in the July 
1973 VA examination report as flexion - 65 degrees, extension 
- 45 degrees, lateral flexion - 30 degrees, and rotation - 50 
degrees.  A September 1973 VA X-ray report showed narrowing 
of the C5 interspace, loss of the normal cervical lordosis, 
and straightening of the upper cervical spine.  

Limitation of motion of the cervical spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  The Board observes that the words "slight" and 
"moderate" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
the evidence to the end that its decisions are "equitable 
and just".  See 38 C.F.R. § 4.6 (2005).  The Board further 
observes that normal ranges of motion for the cervical spine 
were promulgated in a recent edition of the Code of Federal 
Regulations, 38 C.F.R. § 4.71a (Plate V) (2005), as follows:  
flexion - 45 degrees; extension - 45 degrees; lateral flexion 
(bilaterally) - 45 degrees; rotation (bilaterally) - 80 
degrees.  Id.  In this case, the Board finds that there are 
no range of motion test results for the veteran's cervical 
spine that more nearly approximate moderate limitation of 
motion.  

Because the veteran's service-connected disability has been 
characterized as including degenerative disc disease, the 
Board will consider whether the rating criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, would 
provide a basis for assignment of a higher rating.  Under the 
version of Diagnostic Code 5293 in effect prior to September 
23, 2002, a 20 percent rating is warranted when the veteran 
suffers from moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
In this case, evidence of record does not show moderate 
intervertebral disc syndrome with recurring attacks.  Rather, 
the reported findings more nearly approximate mild 
intervertebral disc syndrome.  For example, although there 
are complaints was some numbness and muscle spasms in the 
veteran's upper left extremity, it was specifically noted in 
VA examination reports dated prior to 1994 that the veteran 
exhibited no evidence of muscle spasm, atrophy, reflex 
changes, or sensory deficits.  Further, evidence of record 
prior to 1994 does not show treatment for recurring attacks.  
Consequently, the Board concludes that the evidence does not 
support a higher disability evaluation under Diagnostic Code 
5293.

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  Evidence of record, however, 
does not demonstrate objective, satisfactory evidence of 
limitation of function due to pain attributable to this 
cervical spine disability to the extent that would support 
assignment of a rating higher than 10 percent under 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In this case, the Board finds that the veteran's cervical 
spine symptomatology does not meet or more nearly approximate 
the criteria for a rating in excess of 10 percent under 
Diagnostic Codes 5003, 5290, and 5293 for the time period 
prior to November 28, 1994.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5290 (2002).  Other Diagnostic Codes 
for the cervical spine, which might provide for a higher 
disability rating, are not applicable.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285 through 5295 (2002).  It is not 
contended nor shown that the veteran's service-connected 
cervical spine disability includes symptoms of ankylosis or 
fracture of the spine.
Entitlement to a Rating in Excess of 20 Percent - From 
November 28, 1994 

From November 28, 1994, the veteran's cervical spine 
disability was characterized as cervical spondylosis with 
degenerative changes and was assigned a 20 percent rating 
under Diagnostic Codes 5003-5293.  Consequently, the 
hyphenated diagnostic code in this case indicates that 
degenerative arthritis of the cervical spine under Diagnostic 
Code 5003 is the service-connected disorder, and 
intervertebral disc disease under Diagnostic Code 5293 is a 
residual condition.  

In an April 1996 VA examination report, the veteran 
complained of muscle spasms and pain in his neck and left 
upper extremity.  A diagnosis of degenerative disc disease of 
C4-5, C5-6 was listed in the report.  Private inpatient and 
outpatient treatment notes dated in May 1996 showed diagnoses 
of cervical spondylosis and right thoracic paravertebral 
myositis.  A September 1998 VA examination report listed an 
impression of multilevel severe osteoarthritis of the 
cervical spine.  The veteran complained of pain in his upper 
back, neck, and shoulders.  However, it was noted in the 
report that had no radiation of pain to his upper 
extremities, numbness, tingling, atrophy, sensory deficits, 
or weakness.

Private treatment records dated in 1999 and 2003 as well as 
VA outpatient treatment notes dated from 1999 to 2003 show 
treatment for chronic neck pain, degenerative joint disease, 
and degenerative disease of the neck.  An October 1999 Aid 
and Attendance VA examination report showed complaints of 
degenerative arthritis of the neck.  It was noted by the 
examiner that the veteran suffered from limitation of motion 
of the neck as well as decreased fine motor and muscle tone 
of the upper extremities.  VA treatment notes dated in 
September 2002 show that the veteran suffers from disc space 
narrowing from C4-C7.  A September 2002 VA neurosurgery 
consultation note indicated that the veteran suffered from 
cervical spondylosis with mostly axial pain but stated that 
surgery would not help the veteran, as a focal problem like 
radiculopathy or myelopathy was not shown.  

As noted above, degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  Range of 
motion test results were listed in the April 1996 VA 
examination report as flexion - 25 degrees, extension - 30 
degrees, left lateral bending - 0 degrees, right lateral 
bending - 10 degrees, and rotation - 10 degrees.  Range of 
motion test results were listed in the September 1998 VA 
examination report as flexion - 35 degrees, extension - 40 
degrees, lateral flexion - 20 degrees, right rotation - 35 
degrees, and left rotation - 20 degrees.  In order to be 
awarded a rating in excess of 20 percent under Diagnostic 
Codes 5003 and 5290, evidence of record must show finding of 
severe limitation of motion of the cervical spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002).  In this 
case, the Board finds that there are no range of motion test 
results for the veteran's cervical spine that more nearly 
approximate severe limitation of motion.    

The Board has also considered whether the rating criteria for 
intervertebral disc syndrome, Diagnostic Code 5293, would 
provide a basis for assignment of a higher rating.  In this 
case, evidence of record does not show severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  Rather, the reported findings more nearly 
approximate moderate intervertebral disc syndrome with 
recurring attacks.  While evidence of record showed findings 
of decreased fine motor and muscle tone of the upper 
extremities, it was specifically noted in the September 1998 
VA examination that the veteran had no radiation of pain to 
his upper extremities, numbness, tingling, atrophy, sensory 
deficits, or weakness Further, the September 2002 VA 
neurosurgery consultation note indicated that the veteran 
suffered from cervical spondylosis with mostly axial pain.  
Consequently, the Board concludes that the evidence does not 
support a higher disability evaluation under Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  

In the September 1998 VA examination report, the examiner 
specifically noted that the veteran did not suffer from 
incoordination in his upper extremities or loss of motion due 
to weakness, fatigue, or incoordination.  The examiner 
further stated that while the veteran may suffer from 
compromised functional ability on a temporary basis during 
flareups, it was not feasible for him to estimate any 
additional loss of range of motion due to pain.  The Board 
notes that an April 2003 letter from a VA physician showed 
that the veteran suffered from severe neck pain that required 
use of a Duragesic patch as well as indicated the veteran was 
very limited in his activities due to pain.  While the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  After considering the effects of the pain, 
limitation of motion, incoordination, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
rating higher than 20 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the rating criteria in effect prior to September 23, 
2002, the Board finds that the veteran's cervical spine 
symptomatology does not meet or more nearly approximate the 
criteria for a rating in excess of 20 percent under 
Diagnostic Codes 5003, 5290, and 5293 for the time period 
from November 28, 1994 to the present.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5290 (2002).  Other Diagnostic 
Codes for the cervical spine, which might provide for a 
higher disability rating, are not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295 (2002).  It is 
not contended nor shown that the veteran's service-connected 
cervical spine disability includes symptoms of ankylosis or 
fracture of the spine.

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  To receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
must suffer from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  As an initial matter, evidence of record 
does not indicate that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  In fact, none of the 
evidence of record shows that the veteran has had an 
incapacitating episode solely due to his cervical spine 
disability that required bed rest prescribed by a physician 
and treatment by a physician.

In terms of orthopedic manifestations, based on the 
discussion of limitation of motion above, the Board finds 
that the veteran could be said to suffer from no more than 
moderate limitation of motion of the cervical spine.  Under 
Diagnostic Code 5290, this warrants a 20 percent disability 
evaluation.  As discussed above, after considering the 
effects of the pain, functional limitation, and fatigability, 
as described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating higher than 20 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's cervical spine 
disability.  The Board recognizes the veteran's subjective 
complaints of radiating pain, muscle spasms, and numbness in 
his upper extremities as well as findings of decreased fine 
motor and muscle tone of the upper extremities.  However, it 
was specifically noted in the April 1996 as well as September 
1998 VA examination reports that the veteran had no radiation 
of pain to his upper extremities, numbness, tingling, 
atrophy, sensory deficits, or weakness.  Further, the 
September 2002 VA neurosurgery consultation note indicated 
that the veteran suffered from cervical spondylosis with 
mostly axial pain.  

In this case, the Board has reviewed the rating criteria 
effective September 23, 2002, and finds that there is no 
basis upon which to award the veteran a rating in excess of 
20 percent for his service-connected lumbar disability during 
the time period from November 28, 1994.

The schedule for rating disabilities of the spine, including 
cervical spine degenerative arthritis and intervertebral disc 
disease, was revised effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243(2005)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
Id.



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months.......................................................
.......60 
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months...............................40 
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months...............................20 
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.......................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003. See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005)).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

As noted above, evidence of record does not indicate that the 
veteran suffers from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
fact, none of the evidence of record shows that the veteran 
has had an incapacitating episode due to his lumbar 
disability that required bed rest prescribed by a physician 
and treatment by a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As shown above, 
degenerative arthritis of the spine is rated under Diagnostic 
Code 5242.  Based on the medical evidence of record, the 
Board finds that there are no objective compensable 
neurologic manifestations associated with the veteran's 
cervical spine disability.  VA examination reports dated in 
April 1996 and September 1998 show no neurologic findings 
related to the veteran's cervical spine disability residuals.  

As for the orthopedic manifestations, the Board notes that, 
in the April 1996 and September 1998 VA examination reports, 
the veteran's forward flexion was recorded as 25 degrees and 
35 degrees, respectively.  The General Rating Formula 
essentially removes the subjectivity in determining the 
severity of any loss of motion, and, under the new criteria, 
these findings do not support a rating higher than 20 percent 
for orthopedic symptoms.  Therefore, an evaluation in excess 
of 20 percent is not warranted under the rating criteria 
currently in effect, as the veteran does not have forward 
flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine.

The criteria for a rating in excess of 20 percent under the 
final revised criteria in Diagnostic Codes 5242 and 5243 have 
not been met.  The veteran's disability does not meet or more 
nearly approximate the criteria for a rating in excess of 20 
percent under Diagnostic Codes 5242 and 5243.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2005).  

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected cervical spine disability.  But, as discussed 
above, the presence of findings meeting the schedular 
criteria for a greater rating have not been shown.  In 
addition, it has not been shown that the service-connected 
cervical spine disability alone has required frequent periods 
of hospitalization or produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's cervical spine 
disability is not warranted.

B.  Fibromyalgia 

In a March 1999 rating decision, the RO granted service 
connection for fibromyalgia associated with the veteran's 
service-connected cervical spine disability and assigned a 40 
percent rating, effective from September 13, 1995.

Evidence of record, including private treatment notes, VA 
treatment records, and VA examination reports, shows that the 
veteran suffers from severe, chronic, intractable 
fibromyalgia.  
A 40 percent rating is the maximum schedular rating available 
under this Diagnostic Code 5025, and is assigned for constant 
or nearly constant widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel syndrome, depression, anxiety, or Raynaud's-like 
symptoms, refractory to therapy.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2005).  Accordingly, the preponderance 
of the evidence is against assignment of an increased 
disability rating for the veteran's service-connected 
fibromyalgia.  The regulations establish disability ratings 
that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  See 38 U.S.C.A.A. § 1155.  Although the Board 
sympathizes with the veteran's difficulties due to his 
condition, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for fibromyalgia is 40 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.

The RO referred this case to the Director of the Compensation 
and Pension Service for consideration of assignment of an 
extraschedular rating.  An October 2002 Memorandum indicates 
that it was decided that assignment of an extraschedular 
rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the veteran has been awarded the 
highest rating available under the Schedule for his service-
connected fibromyalgia disability.  But it has not been shown 
that the service-connected fibromyalgia disability alone has 
required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  Rather, 
evidence of record indicates that the veteran has been 
unemployed since he stopped working as a pipe fitter and 
construction worker in 1971.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
fibromyalgia disability is not warranted.

C.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
September 1995.  Thereafter, in a rating decision dated in 
March 1999, the veteran's claims for entitlement to service 
connection for cervical spine spondylosis with degenerative 
changes and fibromyalgia were granted.  In this case, the 
issue concerning the evaluations of the veteran's cervical 
spine and fibromyalgia disabilities were initially raised in 
an April 1999 notice of disagreement (NOD) following the 
assignment of the initial disability evaluations.  VAOPGCPREC 
8-2003 holds that the section 5103(a) notice need not be 
sent; rather, the procedures of section 7105(d) apply.  
Nonetheless, in the April 2001 letter from the RO and April 
2004 letter from the Appeals Management Center (AMC), the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2001 
and April 2004 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1999.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a May 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluations for cervical spondylosis and 
fibromyalgia.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in April 2001 and April 2004 and the May 2005 SSOC, 
complied with these requirements.    
 
Additionally, the Board notes that the April 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, VA 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  Records requested from SSA were not located after 
an exhaustive and comprehensive search.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in March 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for cervical 
spondylosis with degenerative changes in excess of 10 percent 
prior to November 28, 1994 is denied.

Entitlement to an increased evaluation for cervical 
spondylosis with degenerative changes in excess of 20 percent 
from November 28, 1994 is denied.

Entitlement to an increased evaluation for fibromyalgia is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


